     2:19-cv-00366-RMG          Date Filed 11/01/20      Entry Number 129        Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Andrew Green and Shirley Green, as legal )
 guardians of N.G. (a minor child) and )
 Andreia Samoria Green                    )                 Case No. 2:19-cv-00366-RMG
                                          )
       Plaintiffs,                        )
                                          )          PLAINTIFFS’ CONSENT MOTION FOR
       v.                                 )            LEAVE TO FILE UNREDACTED
                                          )           DOCUMENT UNDER SEAL AND TO
 Kanye West; Getting Out Our Dreams, II, )            MAINTAIN CONFIDENTIALITY OF
 LLC; UMG Recordings, Inc. a/k/a )                             SETTLEMENT
 Universal Music Group; Def Jam )
 Recordings; Cydel Young d/b/a Mr. )
 Redan Music a/k/a Mr. Redan; BMG )
 Rights Management (US), LLC a/k/a )
 BMG Platinum Songs US and John Does )
 1-30;                                    )
                                          )
       Defendants.                        )

       Plaintiffs, with the consent of Defendants Kanye West, Getting Out Our Dreams, II, LLC,

UMG Recordings, Inc. a/k/a Universal Music Group, and Def Jam Recordings (“Defendants”),

respectfully ask the Court for leave to file under seal the unredacted form of Plaintiffs’ Verified

Petition for Approval of Minor Settlement (the “Petition”) and to maintain the confidentiality of

the terms redacted from the Petition. A redacted form of the Petition, showing the parts of the

Petition that the parties wish to keep confidential, is attached as Exhibit A to this motion. With

the Court’s leave, the redacted Petition would be filed in the public record, and the unredacted

version would be filed under seal.

       The motion is made pursuant to D.S.C. Local Rule 1.02, which allows any other Local

Civil Rule to be modified or suspended for good cause shown in a particular case, as well as Local

Rule 5.03, which sets forth the procedure for filing documents under seal. This motion, and the

redacted portions of the document that is the subject of it, meet the factors for sealing a document
     2:19-cv-00366-RMG             Date Filed 11/01/20       Entry Number 129        Page 2 of 7




set out by the Fourth Circuit in Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000), and

In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984). Specifically:

         1.        Public notice of the request to seal and opportunity to object is afforded by virtue

of this publicly filed motion and the description of subject document in the motion and in the chart

below.

         2.        The parts of the Petition that the parties wish to keep confidential are shown by the

redactions in Exhibit A. Pursuant to Local Rule 5.03(C), the unredacted Petition is separately

submitted with the motion in a sealed envelope for review by the Court in camera. With the

Court’s leave, the redacted form would be filed in the public record, and the unredacted form

would be filed under seal with the Court for in camera review. Nothing else about this settlement,

other than what is redacted, will be secret, and the Order sought will not result in the destruction,

removal, or sealing of any evidence of alleged wrongdoing. This is the least restrictive means of

protecting the confidential information which is being sought for the benefit and protection of N.G.

a minor under the age of 10.

              3.     There is good reason to seal the requested document.

         (a)       N.G. is a nine-year-old child who lives with her adoptive parents, Andrew Green

and Shirley Green. N.G. also hails from a very small community with a population of just under

3,300. The Plaintiffs and the Settling Defendants believe that publicity of the settlement

agreement’s terms would be detrimental to N.G., a minor under the age of ten, and granting this

motion to seal will protect the minor child from opportunistic relatives and members in the

community as well as unwanted media attention that could negatively impact the development of

N.G. As Judge Joseph Anderson recognized in his important article on court-enforced

confidentiality, Local Rule 1.02 “preserv[es] the ability of the presiding judge to seal a settlement
     2:19-cv-00366-RMG          Date Filed 11/01/20      Entry Number 129         Page 3 of 7




when, for example, … a particularly vulnerable party needs to be shielded from the glare of an

otherwise newsworthy settlement.” J. Anderson, Hidden from the Public by Order of the Court:

The Case Against Government-Enforced Secrecy, 55 S.C.L. Rev. 711, 723 (2004). The entire

passage from Judge Anderson’s article in which the above quotation appears reads as follows:

          While at first blush Rule 5.03([E]), as adopted, may appear to be rigid and
          inflexible, admitting no exceptions, it must be read in conjunction with another
          local rule that provides an escape valve for cases for which a legitimate need
          for court-ordered secrecy can be demonstrated. Local Rule 1.02 provides that
          ‘[f]or good cause shown in a particular case, the court may suspend or modify
          any local rule.’ Read together, Local Rules 1.02 and 5.03([E]) establish a
          preference for openness at settlement, while still preserving the ability of the
          presiding judge to seal a settlement when, for example, proprietary
          information or trade secrets need to be protected, or a particularly vulnerable
          party needs to be shielded from the glare of an otherwise newsworthy
          settlement.

       (b)     N.G. actively participated in the litigation of this matter, was deposed, listened to

counsel, voiced her concerns about how the trial of the case would proceed, and in consultation

with her adoptive parents, Andrew and Shirley Green, made the ultimate decision to settle.

Andrew Green as the duly appointed conservator of N.G., the minor Plaintiff, strongly believes

the settlement is of appropriate value, in the best interest of the minor Plaintiff, and a reasonable

resolution of her claims against the Defendants, even if conditioned on non-disclosure of the

settlement’s terms. In considering the risks and expenses of trial, including the factual and legal

defenses asserted by the Settling Defendants, possible appeal of even a successful jury verdict, and

the emotional and psychological costs of requiring the minor child to testify, Andrew Green, as

the duly appointed conservator of N.G., the minor Plaintiff, believes the settlement is reasonable

and appropriate. Importantly, N.G. is a minor, and while her identity has been protected as much

as possible pursuant to the protective order issued in this case, public disclosure of the terms of

the settlement may bring additional undesired publicity to Plaintiffs’ case and to N.G. and could
     2:19-cv-00366-RMG           Date Filed 11/01/20      Entry Number 129          Page 4 of 7




risk compromising the minor Plaintiff’s identity. Additionally, sealing the terms of the settlement

also provides additional protection for the minor Plaintiff from those who may wish to either

influence the results of the settlement or even seek to invade it.

       (c)     Furthermore, approval of this settlement will end all litigation. Thus, the present

opportunity to settle with Defendants weighs in favor of settlement as conditioned. The current

situation is totally different from the abuses of secret settlements which led to the rule change in

Local Rule 5.03, where for example the manufacturer of an allegedly defective and dangerous

product was continuing to market the product, or where a doctor accused of malpractice was

continuing to practice medicine, and secret settlements were used to conceal evidence of the

dangers posed by them to the public safety.

       (d)     Lastly, none of the abuses which led to the adoption of Local Rule 5.03(E), which

are summarized in Judge Anderson’s article, are implicated by this motion. As Judge Anderson

notes in his article, when none of the other negative aspects of secret settlements (such as

destruction of evidence or vacatur of prior court orders) are involved, he had no real objection to

keeping certain terms of settlement confidential in most cases. Id. at 742.

       For these reasons, the Plaintiffs respectfully requests that the Court grant this motion and

permit Plaintiffs to file the Verified Petition for Approval of Minor Settlement in redacted form in

the public record and submit it for in chambers review in unredacted form under seal. Plaintiffs

further request that the Court order that the redacted terms of the settlement not be disclosed in

any open court hearing.

                                        CERTIFICATIONS

       Counsel hereby certifies that the Plaintiff has complied with Local Rule 5.03. Specifically,

this motion (1) identifies with specificity the document that is the subject of this motion; (2) states
     2:19-cv-00366-RMG         Date Filed 11/01/20      Entry Number 129            Page 5 of 7




the reasons why sealing is necessary; (3) explains why less drastic alternatives to sealing would

not afford adequate protection; and (4) addresses the factors concerning sealing set out in

controlling case law. Counsel further certifies that Defendants consent to this request.




Dated: 11/01/2020                                    By:     /s/ J. Taylor Powell
                                                     Ellis R. Lesemann (Fed ID No. 7168)
                                                     erl@lalawsc.com
                                                     J. Taylor Powell (Fed ID No. 12265)
                                                     jtp@lalawsc.com
                                                     Michelle A. Matthews (Fed ID No. 12460)
                                                     mam@lalawsc.com
                                                     Lesemann & Associates
                                                     418 King Street, Suite 301
                                                     Charleston, SC 29403
                                                     (843) 724-5155
                                                             and
                                                     Jason Scott Luck (# 9696)
                                                     107 S. Parsonage St. (P.O. Box 47)
                                                     Bennettsville, SC 29512
                                                     843.479.6863 (o)
                                                     843.479.7222 (f)
                                                     jason@luck.law
                                                     Attorneys for Plaintiffs
   2:19-cv-00366-RMG     Date Filed 11/01/20        Entry Number 129          Page 6 of 7




                         Documents to be Filed under Seal


Document               Non-confidential Description

Exhibit A              Plaintiffs’ Verified Petition for Approval of Minor Settlement
  2:19-cv-00366-RMG          Date Filed 11/01/20      Entry Number 129         Page 7 of 7




                            CERTIFICATE OF FILING AND
                                    SERVICE

I hereby certify that on November 1, 2020, I electronically filed the foregoing document with
the United States District Court for the District of South Carolina, Charleston Division, and it
is available for viewing and downloading from the ECF system for all counsel of record. I
further certify that on this day I caused to be served, via ECF, a copy of said document to the
attorneys of record listed below:

                                  John McElwaine, Esq.
                                   Robert Whelan, Esq.
                         Nelson Mullins Riley & Scarborough, LLP
                               151 Meeting Street, 6th Floor
                                  Charleston, SC 29401

                                  Eleanor Lackman, Esq.
                                  Mark Humphrey, Esq.
                             Mitchell Silberberg & Knupp LLP
                             427 Madison Avenue, 25th Floor
                                  New York, NY 10022
